Citation Nr: 1145236	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-31 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for residuals of cold injury affecting the feet and hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from September 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for residuals of cold injury.  

In his substantive appeal (VA Form 9), received in July 2010, the Veteran indicated that he wished to have a Board hearing in Washington, D. C. (central office hearing), but he also wrote in the word "video," suggesting that he might have wanted a video-conference hearing between the RO and the Board.  No action was taken to clarify the Veteran's intention.  Subsequently, by letter dated in October 2011, the Veteran was notified that he was scheduled for a Board hearing on December 12, 2011.  However, in correspondence dated October 27, 2011, the Veteran indicated that he was unable to travel to the Board's central office in Washington, D.C., and requested that he be scheduled for video-conference hearing in lieu of a central office hearing.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).  In light of the Veteran's request, and because the RO schedules video-conference hearings, a remand of this matter to the RO is warranted.  

Therefore, this case is REMANDED to the RO for the following action: 

The RO should schedule the Veteran for a video-conference hearing with a member of the Board.  The RO should notify the Veteran of the date and time of the hearing, and he and his representative should be given opportunity to prepare.  

The case should be returned to the Board in advance of the hearing so that preparation by the Board member can occur.  No action is required of the Veteran or his representative until further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

